Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 5-8 and 10-26 are all the claims.

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 5-8 and 10-26, drawn to a method of treating non-small cell lung cancer (NSCLC) in a human patient comprising administering to the patient an anti-PD-L1 antibody, or antigen binding fragment thereof, at a dosage from about 3 mg/kg to about 10 mg/kg every 2 weeks and an Epidermal Growth Factor Receptor (EGFR) tyrosine kinase inhibitor at about 250 mg per day, thereby treating the NSCLC in the patient, classified in A61K 45/06; C07K 2317/76.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Election of Species
4.	This application contains claims directed to the following patentably distinct species (anti-PD-L1 antibody):
	a) MEDI4736: Claims 5-7;
	b) MPDL3280A: Claim 7;
c) BMS-936559: Claim 7; or
d) MSB0010718C: Claim 7.
The species are independent or distinct because the ordinary artisan can access the product data sheets on each of the antibodies produced by the respective commercial manufacturers (MEDI4736, MPDL3280A (Genentech/Roche), BMS-936559 (Bristol Myers Squibb), and MSB0010718C (Merck Serono)) to appreciate the different and non-overlapping properties for the separate and distinct antibodies. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional VH/VL antibodies and Camellid antibodies in addition to recombinant hybrid antibodies. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
- the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
- where the specification teaches the method combination of reagents produces a synergistic effect, the searching is curated for the elected species of antibody and the genus of EGFRi that would yield that result.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	This application contains claims directed to the following patentably distinct species (EGFR tyrosine kinase inhibitor (Claim 8)): gefitinib, erlotinib, icotinib, afatinib, dacomitinib, neratinib, rociletinib, and AZD9291.
The species are independent or distinct because the ordinary artisan can access the product data sheets on each of the inhibitors produced by the respective commercial suppliers/manufacturers to appreciate the different and non-overlapping properties for the separate and distinct compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional small molecule drug, antibody, chemical, etc., compounds. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
- the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
-where the specification teaches the method combination of reagents produces a synergistic effect, the searching is curated for the elected species of EGFRi and the genus of anti-PD-L1 antibodies that would yield that result.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643